DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2020 has been entered.
Claims 1-2, 8-10, 12, and 22-35 are pending.  
Claims 3-7, 11, and 13-21 have been canceled.
Claims 1, 28, and 33 have been amended.
No new claims have been added.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-10, 12 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Timmerman et al (U.S. 2014/0374071 A1) in view of Bunyan (US 6,956,739 B2) further in view of Unger et al. (US 6,104,090) further in view of Kibler et al. (U.S. 5,296,310) and further in view of Hill et al (US 2010/0321895 A1). 
Regarding claims 1, 8-10 and 12, Timmerman discloses a thermally conductive dielectric interface (composite thermal interface object), including a base (first layer) (Fig 2 layer 30) with a first compressive modulus (modulus of elasticity) and a thickness 1) and an upcoat on both sides of the base (first layer) (Fig 2 layer 36) (second and third layers) with a different second compressive modulus (modulus of elasticity) and thicknesses T2a and T2b) (thickness of the first layer greater than the thickness of the second layer) (paragraphs [0020], [0021] and [0025]). Timmerman discloses the interface between a heat-generating electronic component and a heat sink (first layer partially covers a heat-producing device) (paragraph [0003]). Timmerman shows Figure 1 items 12 (an electronic component) and 16 (a heat sink or thermal dissipation member) (components 1 and 2) and teaches the surface of the electronic device assembly components may have an irregular or burred surface which renders the thickness of the upcoat layer on the electronic device (second thickness) non-uniform (paragraph [0023]). Timmerman shows (Fig 1) a thermally conductive dielectric interface (composite thermal interface object) including the claimed layers between the components.  Timmerman discloses the base (first layer) and upcoat (second and third layers) may preferably be formed of a silicone polymer matrix (paragraphs [0007] and [0025]) and the upcoat is conformable in its intermediate phase (paragraphs [0021] and [0025]). 
Timmerman does not teach the second layer comprises zinc oxide  or graphite fibers, which are aligned in the first layer substantially orthogonal to a surface of the first layer and at least one of the second graphite fibers and the third graphite fibers are not aligned in a direction parallel to the direction of the first graphite fibers and does not teach at least one surface of the second layer corresponds to an inverse curvature of the heat producing device and at least one surface of the third layer has curvature, 
However, Timmerman discloses the upcoat may comprise thermally conductive fillers such as ceramics and identifies example material such as aluminum oxide, boron nitride, or zinc nitride (paragraph [0026]).   Bunyan teaches typical thermally conductive fillers for thermal interface objects such as aluminum oxide, boron nitride and zinc oxide as functional equivalents (col 2 lines 44-45). 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use zinc oxide as taught by Bunyan as the ceramic filler material as a functional equivalent to the aluminum oxide or boron nitride ceramic filler material taught by Timmerman. 
 Regarding graphite fibers, Unger teaches heat transfer elements with preferably graphite fibers in resin to create a resin/fiber compound wherein the graphite fibers are aligned generally perpendicularly to the device to provide enhanced heat transfer from the device (col. 2 lines 15-19, 22-23, 25-26, 29-31 and 37-38). Additionally, Kibler teaches a hybrid structural material that combines high thermal conductivity and pre-determined mechanical properties compatible with adjacent or attached materials. Kibler teaches a non-structural, high thermal conductivity core material which defines the thermal conductivity of the hybrid structural material and a pair of face sheets, disposed on opposite sides of the core material to create a face sheet-core material-face sheet sandwich construction (abstract).  Kibler teaches matrix materials reinforced with fibers are suitable for face sheets (col 4 lines 58-59) which help to define properties such as stiffness and the thermal expansion of the hybrid structure (col 4 lines 45-47) 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add graphite fibers aligned generally perpendicularly as taught by Unger (substantially orthogonally to the surface of the first layer) to at least the first layer of Timmerman to provide a high thermally conductive core having enhanced heat transfer and to provide fibers in at least one or all layers of Timmerman in order to provide enhanced heat transfer from the device and to provide fibers either parallel with those of the first layer or in at least 2 directions (not aligned with the first layer) in the second and third layers to optimize the thermal and structural requirements as necessary allowing for at least one of the second graphite fibers and the third graphite fibers to not be aligned in a direction parallel to the direction of the first graphite fibers as needed. Resulting in the second layer including second graphite fibers substantially parallel to the direction of the first graphite fibers (in the first layer).  
Additionally, regarding curvature of the layers, Timmerman teaches the structure used for an electronic assembly [0005] and further teaches the thermal interface preferably conforms the surfaces of and physically joins the thermal dissipation member to the electronic component [0019]. Additionally, Hill teaches surfaces of heat sinks and electronic components may be curved with the thermal interface conforming to the surface in order to minimize thermal impedance wherein the degree of thermal 
 Therefore, since the component and heat sink may be curved and curves can be either concave or convex it would have been obvious to a person having ordinary skill in the art to choose from among the limited options of curvature, a convex surface for both the component and the heat sink and to configure the thermal interface in an hourglass shape to conform to the shape between the curves of the heat sink and the component to provide, with a reasonable expectation of success, minimal thermal impedance between the component and the heat sink.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claims 22-23 and 25-26, Timmerman in view of Bunyan, Unger, Kibler, and Hill teaches all of the limitations of claim 1 as set forth above.  Additionally, Timmerman teaches examples of the thickness of the base (first layer) is 50-350µm (.05 - .35mm) and the thickness of the upcoat (each of the second and third layers) is preferably at least 25µm to 150µm (.05-.125mm), totaling a thickness of preferably 100 to 600µm [0020] which converts to 0.1 to 0.6mm overlapping the instant claimed thickness ranges of .1 to 10mm and .25 to 5mm. The resulting ratio ranges from .3:1 to 14:1 which overlaps the instant claimed ratios of 1:1 to 10:1 and 1:1 to 5:1. 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the thicknesses and thickness ratios of Timmerman overlapping the instant claimed thicknesses and thickness ratios for the interface object of Timmerman in view of Unger, Kibler, and Hill.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 24, Timmerman in view of Bunyan, Unger, Kibler, and Hill teaches all of the limitations of claim 1 as set forth above.  
Timmerman in view of Bunyan, Unger, Kibler, and Hill does not expressly teach the composite thermal interface object thickness having a thickness of less than .1mm.
However, Timmerman teaches examples of the thickness of the base (first layer) is 50-350µm and the thickness of the upcoat (each of the second and third layers) is preferably at least 25µm to 150µm, totaling a thickness of preferably 100 to 600µm [0020] which converts to 0.1 to 0.6mm touching the instant claimed thickness range or less than .1mm Timmerman teaches the thickness of the interface is intended to represent the dimension between respective heat transfer surfaces of the thermal dissipation member and the electronic component [0020]. Additionally, Timmerman teaches wherein the thickness is a result effective variable. Specifically, Timmerman teaches that the thermal conductivity and voltage breakdown depending on thickness of the interface [0021]-[0023].  Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the thickness of the interface to yield an expected result and to optimize to below .1mm as necessary it for the intended use.  It has been held that obviousness exists 
Regarding claim 2, Timmerman in view of Bunyan, Unger, Kibler, and Hill teaches all of the limitations of claim 1 as set forth above.
Timmerman in view of Bunyan, Unger, Kibler, and Hill does not expressly teach the first elastic modulus is less than the second elastic modulus.
However, Timmerman teaches although the layered silicone polymer matrix interface is installed into the assembly in an intermediate condition with a relatively hard base and relatively soft upcoat the final finished condition of the upcoat may have the desired compressive modulus (exceeding 104 Pa) through selection of polymer and cross linking agent.  
 Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the polymer matrix and cross linking agent and cure the upcoat to increase the compression modulus to greater than 104 Pa and even greater than 105 Pa to optimize it for the intended application for a predictable result of making the first elastic modulus less than the second elastic modulus. 

Claims 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Timmerman et al (U.S. 2014/0374071 A1) in view of Bunyan (US 6,956,739 B2) further in view of Unger et al. (US 6,104,090) further in view of Kibler et al. (U.S. 5,296,310) and further in view of Hill et al (US 2010/0321895 A1) and further in view of Yamazaki et al (US 2007/0000642 A1). 

Regarding claim 27, Timmerman in view of Bunyan, Unger, Kibler, and Hill teaches all of the limitations of claim 1 as set forth above.
Timmerman does not teach the first graphite fibers constitute from 3 wt% to 20 wt% of the first layer.
However, Yamazaki teaches graphitized fibers in an amount of 70 parts by weight fiber to a total of 100 – 250 parts by weight silicone and oxide particles resulting in 19-26 wt% in a silicone matrix with oxide fillers used in a thermally conductive elastomer piece [0068], [0072], and [0076].  Absent any teaching of the wt% of fibers in the first layer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to related art for guidance and to use a wt% of fibers in the first layer of 19-26% as taught by Yamazaki overlapping the instant claimed range of 3 to 20 wt%.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Regarding claims 28 and 30-32, Timmerman discloses a thermally conductive dielectric interface (composite thermal interface object), including a base (first layer) (Fig 2 layer 30) with a first compressive modulus (modulus of elasticity) and a thickness (T1) and an upcoat on both sides of the base (first layer) (Fig 2 layer 36) (second and 2a and T2b) (thickness of the first layer greater than the thickness of the second layer) (paragraphs [0020], [0021] and [0025]). Timmerman discloses the interface between a heat-generating electronic component (heat producing device) and a heat sink (first layer partially covers a heat-producing device) (paragraph [0003]). Timmerman shows Figure 1 items 12 (an electronic component) and 16 (a heat sink or thermal dissipation member) (components 1 and 2) and teaches the surface of the electronic device assembly components may have an irregular or burred surface which renders the thickness of the upcoat layer on the electronic device (second thickness) non-uniform (paragraph [0023]).  Timmerman shows (Fig 1) a thermally conductive dielectric interface (composite thermal interface object) including the claimed layers between the components.  Timmerman discloses the base (first layer) and upcoat (second and third layers) may preferably be formed of a silicone polymer matrix (paragraphs [0007] and [0025]) and the upcoat is conformable in its intermediate phase (paragraphs [0021] and [0025]). 
Timmerman does not teach the second layer comprises zinc oxide  or graphite fibers, which are aligned in the first layer substantially orthogonal to a surface of the first layer and at least one of the second graphite fibers and the third graphite fibers are not aligned in a direction parallel to the direction of the first graphite fibers and does not teach at least one surface of the second layer corresponds to an inverse curvature of the heat producing device and at least one surface of the third layer has curvature, wherein the curvature of the surface of the third layer corresponds to an inverse curvature of a heat dissipation device.  Timmerman also does not expressly teach the 
However, Timmerman discloses the upcoat may comprise thermally conductive fillers such as ceramics and identifies example material such as aluminum oxide, boron nitride, or zinc nitride (paragraph [0026]).   Bunyan teaches typical thermally conductive fillers for thermal interface objects such as aluminum oxide, boron nitride and zinc oxide as functional equivalents (col 2 lines 44-45). 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use zinc oxide as taught by Bunyan as the ceramic filler material in the upcoat (layer 2) as a functional equivalent to the aluminum oxide or boron nitride ceramic filler material taught by Timmerman. 
 Regarding graphite fibers, Unger teaches heat transfer elements with preferably graphite fibers in resin to create a resin/fiber compound wherein the graphite fibers are aligned generally perpendicularly to the device to provide enhanced heat transfer from the device (col. 2 lines 15-19, 22-23, 25-26, 29-31 and 37-38). Additionally, Kibler teaches a hybrid structural material that combines high thermal conductivity and pre-determined mechanical properties compatible with adjacent or attached materials. Kibler teaches a non-structural, high thermal conductivity core material which defines the thermal conductivity of the hybrid structural material and a pair of face sheets, 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add graphite fibers aligned generally perpendicularly as taught by Unger (substantially orthogonally to the surface of the first layer) to at least the first layer of Timmerman to provide a high thermally conductive core having enhanced heat transfer and to provide fibers in at least one or all layers of Timmerman in order to provide enhanced heat transfer from the device and to provide fibers either parallel with those of the first layer or in at least 2 directions (not aligned with the first layer) in the second and third layers to optimize the thermal and structural requirements as necessary allowing for at least one of the second graphite fibers and the third graphite fibers to not be aligned in a direction parallel to the direction of the first graphite fibers as needed. Resulting in the second layer including second graphite fibers substantially parallel to the direction of the first graphite fibers (in the first layer).  
Additionally, regarding curvature of the layers, Timmerman teaches the structure used for an electronic assembly [0005] and further teaches the thermal interface preferably conforms the surfaces of and physically joins the thermal dissipation member 
 Therefore, since the component and heat sink may be curved and curves can be either concave or convex it would have been obvious to a person having ordinary skill in the art to choose from among the limited options of curvature, a convex surface for both the component and the heat sink and to configure the thermal interface in an hourglass shape to conform to the shape between the curves of the heat sink and the component to provide, with a reasonable expectation of success, minimal thermal impedance between the component and the heat sink.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Also, Timmerman teaches examples of the thickness of the base (first layer) is 50-350µm and the thickness of the upcoat (each of the second and third layers) is preferably at least 25µm to 150µm, totaling a thickness of preferably 100 to 600µm [0020] which converts to 0.01 to 0.6mm overlapping the instant claimed thickness range of .25 to 5mm. The resulting ratio ranges from (50:150) or .3:1 to (350:25) or 14:1 which overlaps the instant claimed ratio of 1:1 to 10:1.  
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the thicknesses and thickness ratios of Timmerman overlapping the instant claimed thicknesses and thickness ratios for the interface object.  It has been held that obviousness exists where  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Finally, Yamazaki teaches graphitized fibers in an amount of 70 parts by weight fiber to a total of 100 – 250 parts by weight silicone and oxide particles resulting in 19-26 wt% in a silicone matrix with oxide fillers used in a thermally conductive elastomer piece [0068], [0072], and [0076].  Absent any teaching of the wt% of fibers in the first layer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to related art for guidance and to use a wt% of fibers in the first layer of 19-26% as taught by Yamazaki overlapping the instant claimed range of 3 to 20 wt%.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 29, Timmerman in view of Bunyan, Unger, Kibler, Hill and Yamazaki teaches all of the limitations of claim 28 as set forth above.
Timmerman in view of Bunyan, Unger, Kibler, Hill and Yamazaki does not expressly teach the first elastic modulus is less than the second elastic modulus.
However, Timmerman teaches although the layered silicone polymer matrix interface is installed into the assembly in an intermediate condition with a relatively hard base and relatively soft upcoat the final finished condition of the upcoat may have the desired compressive modulus (exceeding 104
 Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the polymer matrix and cross linking agent and cure the upcoat to increase the compression modulus to greater than 104 Pa and even greater than 105 Pa to optimize it for the intended application for a predictable result of making the first elastic modulus less than the second elastic modulus. 
Regarding claims 33-35, Timmerman discloses a thermally conductive dielectric interface (composite thermal interface object), including a base (first layer) (Fig 2 layer 30) with a first compressive modulus (modulus of elasticity) and a thickness (T1) and an upcoat on both sides of the base (first layer) (Fig 2 layer 36) (second and third layers) with a different second compressive modulus (modulus of elasticity) and thicknesses T2a and T2b) (thickness of the first layer greater than the thickness of the second layer) (paragraphs [0020], [0021] and [0025]). Timmerman discloses the interface between a heat-generating electronic component and a heat sink (first layer partially covers a heat-producing device) (paragraph [0003]). Timmerman shows Figure 1 items 12 (an electronic component) and 16 (a heat sink or thermal dissipation member) (components 1 and 2) and teaches the surface of the electronic device assembly components may have an irregular or burred surface which renders the thickness of the upcoat layer on the electronic device (second thickness) non-uniform (paragraph [0023]).  Timmerman shows (Fig 1) a thermally conductive dielectric interface (composite thermal interface object) including the claimed layers between the components.  Timmerman discloses the base (first layer) and upcoat (second and third layers) may preferably be formed of a 
Timmerman does not teach the first and second layers comprise zinc oxide  or graphite fibers, which are aligned in the first layer substantially orthogonal to a surface of the first layer and at least one of the second graphite fibers and the third graphite fibers are not aligned in a direction parallel to the direction of the first graphite fibers and does not teach at least one surface of the second layer corresponds to an inverse curvature of the heat producing device and at least one surface of the third layer has curvature, wherein the curvature of the surface of the third layer corresponds to an inverse curvature of a heat dissipation device.  Timmerman also does not expressly teach the composite thermal interface object has a thickness with the exact range of from 0.25 mm to 5 mm, a ratio of a first thickness of the first layer to a second thickness of the second layer with the exact range of from 1:1 to 10:1.  Finally, Timmerman does not teach the first graphite fibers constitute from 3 wt% to 20 wt% of the first layer.
However, Timmerman discloses the upcoat and the core may comprise thermally conductive fillers such as ceramics and identifies example material such as aluminum oxide, boron nitride, or zinc nitride (paragraphs [0024] and [0026]).   Bunyan teaches typical thermally conductive fillers for thermal interface objects such as aluminum oxide, boron nitride and zinc oxide as functional equivalents (col 2 lines 44-45). 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use zinc oxide as taught by Bunyan as the ceramic filler material as a functional equivalent to the aluminum oxide or 
 Regarding graphite fibers, Unger teaches heat transfer elements with preferably graphite fibers in resin to create a resin/fiber compound wherein the graphite fibers are aligned generally perpendicularly to the device to provide enhanced heat transfer from the device (col. 2 lines 15-19, 22-23, 25-26, 29-31 and 37-38). Additionally, Kibler teaches a hybrid structural material that combines high thermal conductivity and pre-determined mechanical properties compatible with adjacent or attached materials. Kibler teaches a non-structural, high thermal conductivity core material which defines the thermal conductivity of the hybrid structural material and a pair of face sheets, disposed on opposite sides of the core material to create a face sheet-core material-face sheet sandwich construction (abstract).  Kibler teaches matrix materials reinforced with fibers are suitable for face sheets (col 4 lines 58-59) which help to define properties such as stiffness and the thermal expansion of the hybrid structure (col 4 lines 45-47) and teaches that fiber reinforced materials require fibers to be placed in at least 2 directions in order to obtain a balance of properties in the in-plane direction (col 4 lines 28-31).  
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add graphite fibers aligned generally perpendicularly as taught by Unger (substantially orthogonally to the surface of the first layer) to at least the first layer of Timmerman to provide a high thermally conductive core having enhanced heat transfer and to provide fibers in at least one or all layers of Timmerman in order to provide enhanced heat transfer from the device and 
Additionally, regarding curvature of the layers, Timmerman teaches the structure used for an electronic assembly [0005] and further teaches the thermal interface preferably conforms the surfaces of and physically joins the thermal dissipation member to the electronic component [0019]. Additionally, Hill teaches surfaces of heat sinks and electronic components may be curved with the thermal interface conforming to the surface in order to minimize thermal impedance wherein the degree of thermal impedance is dependent upon the degree to which the surface area of the thermal interface conforms to the mating surface. 
 Therefore, since the component and heat sink may be curved and curves can be either concave or convex it would have been obvious to a person having ordinary skill in the art to choose from among the limited options of curvature, a convex surface for both the component and the heat sink and to configure the thermal interface in an hourglass shape to conform to the shape between the curves of the heat sink and the component to provide, with a reasonable expectation of success, minimal thermal impedance between the component and the heat sink.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Also, Timmerman teaches examples of the thickness of the base (first layer) is 50-350µm and the thickness of the upcoat (each of the second and third layers) is preferably at least 25µm to 150µm, totaling a thickness of preferably 100 to 600µm [0020] which converts to 0.01 to 0.6mm overlapping the instant claimed thickness range of .25 to 5mm. The resulting ratio ranges from (50:150) or .3:1 to (350:25) or 14:1 which overlaps the instant claimed ratios of 1:1 to 10:1 and 1:1 to 5:1.  
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the thicknesses and thickness ratios of Timmerman overlapping the instant claimed thicknesses and thickness ratios for the interface object.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding the wt% of fibers, Yamazaki teaches graphitized fibers in an amount of 70 parts by weight fiber to a total of 100 – 250 parts by weight silicone and oxide particles resulting in 19-26 wt% in a silicone matrix with oxide fillers used in a thermally conductive elastomer piece [0068], [0072], and [0076].  Absent any teaching of the wt% of fibers in the first layer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to related art for guidance and to use a wt% of fibers in the first layer of 19-26% as taught by Yamazaki overlapping the instant claimed range of 3 to 20 wt%.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding the first elastic modulus is less than the second elastic modulus, Timmerman teaches although the layered silicone polymer matrix interface is installed into the assembly in an intermediate condition with a relatively hard base and relatively soft upcoat the final finished condition of the upcoat may have the desired compressive modulus (exceeding 104 Pa) through selection of polymer and cross linking agent.  
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the polymer matrix and cross linking agent and cure the upcoat to increase the compression modulus to greater than 104 Pa and even greater than 105 Pa to optimize it for the intended application for a predictable result of making the first elastic modulus less than the second elastic modulus.
Response to Arguments
Applicant’s amendments and arguments, filed 9/3/2020, have been fully considered. Applicant’s amendments have overcome the rejections under 35 U.S.C. 112 and the respective rejections have been withdrawn.  Applicant’s amendments and arguments with respect to the rejections under 35 USC 103 have been fully considered and in view of the amendments are persuasive with regard to the teachings of Coffin providing an hourglass shape for the thermal interface.  However, upon further consideration, a new ground(s) of rejection is made in view of Hill et al. (US 2010/0321895 A1) as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784